The offense is murder; punishment fixed at confinement in the penitentiary for a period of fifteen years.
The State's motion to dismiss the appeal must be sustained. The recognizance states that the appellant was "accused" of the offense of murder. The statute authorizing an appeal requires that the recognizance show that he was "convicted" of a felony. See Art. 817, C. C. P., 1925; Wilmering v. State, 100 Tex. Crim. 169. When the appellant is at liberty, the jurisdiction of this court to pass upon the merits of the appeal can be invoked alone by a recognizance such as prescribed by Art. 817, or by a bond as prescribed in Art. 818, C. C. P.
For the reasons stated the appeal is dismissed. The appeal may be reinstated by compliance with Art. 835, C. C. P., within fifteen days from this date.
Dismissed.
                       APPEAL REINSTATED.